Matter of Shapiro (2016 NY Slip Op 00621)





Matter of Shapiro


2016 NY Slip Op 00621


Decided on February 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


77 92216/06

[*1]In re Natalie Shapiro, etc., 
Madeline Barotz, Appellant, Eileen Shapiro, et al., Respondents.


Madeline Barotz, appellant pro se.

Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered April 22, 2014, which, to the extent appealed from as limited by the brief, confirmed the report of the court examiner and approved the examiner's commission and fees, unanimously affirmed, without costs.
Petitioner Madelaine Barotz has failed to show that the court examiner's report failed to meet the substantive
requirements of the Mental Hygiene Law.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2016
CLERK